DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the reply filed on 21 December 2021.  No claims have been amended, cancelled or added by this reply. Claims 13-20 were cancelled previously. Thus, claims 1-12 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klingel, Sr. (US 4,519,618; hereafter Klingel) in view of Stanford (US 2002/0190085) and/or Duan et al. (US 2017/0152371; hereafter Duan). 
Regarding claim 1, Klingel discloses (figs. 1 & 2) plug (10) comprising: 
a plug body (including 14 & 16) having an outer diameter (“Plug OD” in annotated fig. 2 below) and having an inner surface that defines a central bore (“Central Bore”, below), the plug body comprising a polyurethane (col. 3, lines 35-39: “The seal 10 can be formed of…polyurethane…”; see also col. 3, lines 27-34); and 
a washer embedded within and bonded to the plug body (as shown; col. 3, lines 8-12; see below), wherein the washer has an outer diameter (“Washer OD”, below) that is smaller than the outer diameter of the plug body (as shown), wherein the washer defines a central opening (“Washer Opening”, below) having a diameter that is less than a diameter of the central bore of the plug body (as shown), and wherein a portion of the washer that circumferentially surrounds the central opening is positioned within and extends radially inwardly from the inner surface of the plug body (as shown), 
wherein the central opening of the washer cooperates with the central bore of the plug body to define a passageway (as shown) that is configured to receive a fastener (see below).

    PNG
    media_image1.png
    637
    638
    media_image1.png
    Greyscale










Regarding the limitation wherein the washer is “bonded to the plug body”, it is noted that one common and accepted definition of “bonded” is “joined securely to another thing, especially by an adhesive, a heat process, or pressure.”. Klingel discloses that, in use, the seal is reciprocated via a rod inserted through and fixedly secured to the washer (claim 3, lines 9-17). As understood, then, the embedded washer must be bonded (i.e. securely joined) to the plug body at least to some degree (e.g. by compression, friction, or merely as a function of the molded geometry of the washer embedded within the polyurethane seal, etc.) to enable the seal to be moved by the rod without the washer being pulled free from the seal body in normal usage. 
Regarding the limitation wherein the central opening of the washer cooperates with the central bore of the plug body to define a passageway that is configured to receive a fastener, such a passageway is clearly shown in figs 1 & 2. With respect to the limitation that the passageway is configured to receive a fastener, it is noted that one common and accepted definition of “fastener” is “a restraint that attaches to something or holds something in place”. Klingel states, “a machine (not shown) reciprocates a rod that is inserted within said aperture and fixedly secured to said plate” (col. 3, lines 12-14). In view of the above, the passageway is therefore seen as configured to receive a fastener (i.e. the rod inserted into the passageway and fixedly secured / attached to the washer, as disclosed by Klingel), meeting the limitation of the claim. 
While Klingel discloses that the plug body may comprise a polyurethane, Klingel does not explicitly disclose that the polyurethane is a polyurethane ester. 
Stanford teaches (e.g. fig 1) a device comprising a plurality of sealing element bodies (e.g. 14, 15 & 18), and further that the sealing element bodies may be formed from a polyurethane ester (e.g. an aromatic polyester-based polyurethane; see para. 0051). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Klingel by forming the plug body from a polyurethane ester, in view of the teachings of Stanford and/or Duan, as the application of a known technique (e.g. forming a sealing body from polyurethane ester, suggested by both Stanford and Duan) to a known device ready for improvement (i.e. the plug of Klingel) to achieve predictable results (e.g. a functional plug composition utilizing a plug body material known to be suitable for such purpose, as suggested by Stanford and Duan; or otherwise to achieve a plug/sealing composition capable of controlled degradation, as suggested by Duan). 
Furthermore, it would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize a polyurethane ester to form the plug body of Klingel, as suggested by Stanford and/or Duan, so as to provide a chemically inert seal for use in a particular application, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07. 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

claim 2, the plug disclosed by Klingel, as modified above, reads on the additional limitation wherein the plug body is configured to melt or break apart at any temperature ranging from about 267 °F to about 500 °F. 
In particular, Duan, which teaches a polyurethane ester composition as described above, additionally teaches that an article comprising such a composition would disintegrate by exposure to temperatures of about 175° C to about 250° C (347° F to 482° F) (para. 49). See figs. 5a-5c & 7a-7d. 
Furthermore, as understood, this temperature-related disintegration as claimed is a property of the polyurethane ester material. As understood, the plug body the plug of Klingel, being formed from polyurethane ester, would naturally melt or break apart at a temperature ranging from about 267 °F to about 500 °F, given enough time at such an elevated temperature. 
See MPEP § 2112(V), 2112.01(I), and 2112.01(II). 

Regarding claim 3, the plug disclosed by Klingel, as modified above, reads on the additional limitation wherein the plug body is not configured to reform after melting or breaking apart.
As understood, once the polyurethane ester plug body is disintegrated, the particles would disperse into the surrounding environment (e.g. a fluid stream) or would otherwise be removed from their original configuration (e.g. by gravity). Duan teaches that the composition may decompose into a liquid. In either case, the plug body of Klingel, once melted/broken apart, is not configured to reform. 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klingel in view of Stanford and/or Duan as applied to claim 1 above, and further in view of Kosty (US 2006/0249917).
Regarding claim 4, Klingel further discloses that the washer comprises a metal plate (col. 3, lines 8-9: “a centrally aperture metal plate 12 is embedded in the seal 10”).
Klingel does not explicitly disclose the limitation wherein the washer comprises a stainless steel plate. 
Kosty teaches (figs. 1-5) a sealing device (e.g. 111) configured to seal about a fastener (e.g. a fastener including stem 301/401 & head 305/405 as in figs. 3 & 4; see para. 32) comprising a washer (e.g. 101) and a polymeric covering (103 / 104). Kosty further teaches that the washer (101) may be formed from stainless steel (para. 21, lines 9-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Klingel by forming the washer from stainless steel, such that the washer comprises a stainless steel plate, in view of the teachings of Kosty, as the use of a known technique (i.e. forming a metal washer portion of an annular sealing device from stainless steel, as in Kosty) to improve a similar device (e.g. that of Klingel) in the same way. 
Furthermore, it would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the application to utilize stainless steel to form the washer of Klingel, as suggested by Kosty, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07. 
As a result, all of the limitations of claim 4 are met or otherwise rendered obvious.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klingel in view of Stanford and/or Duan as applied to claim 1 above, and further in view of Murray (US 4,280,390)
Regarding claim 5, Klingel further discloses that the plug body is cured to form the disclosed construction (col. 3, lines 35-39). 
Klingel does not explicitly disclose the additional limitations wherein the washer defines a plurality of outer openings that are radially spaced from the central opening, and wherein the plug body is cured in a position in which portions of the plug body extend through each of the outer openings of the washer.
Murray teaches (figs. 1-3) a plug (10) comprising a plug body (26 & 34) defining a central bore (30), a washer (12) embedded within and bonded to the plug body (as shown; col. 4, lines 36-42), the washer having a central opening (14). 
Murray further teaches that the washer (12) defines a plurality of outer openings (32) that are radially spaced from the central opening (as shown), and wherein the plug body is formed in a position in which portions of the plug body extend through each of the outer openings of the washer (as shown). 
Murray suggests that this configuration allows for the plug body portion on one side of the washer to be integrally connected to the plug body portion on the other side of the washer through these outer openings, and that “by such integral interconnection the sealing members are firmly locked to the disc” (col. 4, lines 36-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Klingel such that the washer defines a plurality of outer openings that are radially spaced from the central opening, and wherein the plug body is cured in a position in which portions of the plug body extend through each of the outer openings of the washer, in view of the teachings of Murray, to ensure that the two portions of the plug body on either side of the washer are firmly locked to the 
As a result, all of the limitations of claim 5 are met, or otherwise rendered obvious. 

Regarding claims 6-12, the plug disclosed by Klingel, as modified above, reads on the additional limitations wherein the washer has:
a thickness (e.g. of the washer as viewed in cross-section in fig. 2; as in claims 6 & 7);
an outer diameter (e.g. a diameter at “Washer OD” in fig. 2 above; as in claims 8, 9 & 11);  
a central opening diameter (e.g. of the “Washer Opening” above; as in claims 9 & 11); and
a diameter of each outer opening of the plurality of openings (i.e. diameter of the outer openings, as taught by Murray above; as in claims 10 & 12). 
It is noted that Klingel states, “Of course, since containers are manufactured in different sizes, the seal 10 is provided in different sizes as well.” (col. 2, line 67 – col. 3, line 2).
Regarding the additional limitations of claims 6-12, including wherein:
the thickness of the washer ranges from about 0.005 inches to about 0.015 inches (claim 6); 
the thickness of the washer is about 0.01 inches (claim 7); 
the outer diameter ranges from about 1 inch to about 1.30 inches (claim 8);
the outer diameter ranges from about 1.1 inches to about 1.3 inches, and the central opening diameter ranges from about 0.6 to about 0.9 inches (claim 9);
the diameter of each of the outer openings ranges from about 0.1 inches to about 0.2 inches (claim 10); 
the outer diameter ranges from about 1.05 inches to about 1.2 inches, and the central opening diameter ranges from about 0.15 to about 0.25 inches (claim 11); and
the diameter of each of the outer openings ranges from about 0.15 inches to about 0.25 inches (claim 12); 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [see MPEP §2144.04(IV)(A)]. 
Furthermore, to promote compact prosecution, it is noted that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the plug disclosed by Klingel to have any reasonable dimensions (e.g. washer thickness, outer diameter, central opening diameter, outer opening diameter, etc.), including dimensions falling in the above claimed ranges, to arrive at a plug having dimensions suitable for a particular application as a matter of routine engineering design, especially considering that Klingel suggests that the plug may be provided in different sizes.
See also MPEP § 2144.05(II)(A) which states “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. 
As a result, all of the limitations of claims 6-12 are met or otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument that “the proposed modification of Klingel to incorporate the disclosed polyurethane esters of Stanford and Duan…would change the principle of operation of the prior art invention being modified” is not found to be persuasive for several reasons. 
First, Klingel already discloses that polyurethanes (as well as the broad categories of urethanes, synthetic and natural rubbers) are suitable for the purpose. The polyurethane esters taught by Stanford and Duan are specific compositions falling within the category of polyurethanes. As such, without any specific contraindication of suitability, a person of ordinary skill in the art would reasonably assume that any polyurethane may be suitable. The fact that Stanford and Duan may be silent in some aspect does not teach away or otherwise discourage the combination. 
Additionally, the fact that Klingel suggests that polyurethanes are generally suitable would seem to establish prima facie that the use of a particular polyurethane (e.g. polyurethane ester) would not change the principle of operation of the device. The applicant has not presented any evidence or showing that the compositions taught by Stanford and Duan would so change the principle of operation. 
With respect to applicant’s argument that “Stanford and Duan are completely silent as to whether or not their disclosed polyurethane esters have the ability to be molded and cured to provide the disclosed stratified construction”, the examiner notes that at least Duan does, in fact provide some additional supporting evidence. 
In particular, Duan discloses (para. 30, lines 1-13) that surfactants may be used in the composition to “control foam cell structure, distribution and openness” (which, as understood, would contribute to the firmness or softness of the resultant composition); and that fillers and 
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
As such, a person of ordinary skill would reasonably infer from Klingel’s suggestion that polyurethanes are suitable for the purpose that polyurethane esters (type of polyurethane) would also be suitable and, in view of Duan’s teachings that the material properties and structures of polyurethane ester may be adapted via the use of fillers, etc., that such a polyurethane ester could be adapted for such an application. 
As such, there is no evidence or showing currently of record to suggest that the use of a polyurethane ester as taught by Stanford and/or Duan would change the principal of operation of Klingel, nor is there any such evidence or showing that a person of ordinary skill in the art before the effective filing date would have been discouraged from such a combination. 
As a result, the grounds of rejection in this action have been maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753